[exhibit101talencompanyma001.jpg]
Exhibit 10.1 Talen Energy 2015 Stock Incentive Plan Restricted Stock Unit
Agreement (Matching Grants on Purchased Shares) Participant: Date of Grant:
Number of RSUs: 1. Grant of RSUs. The Company hereby grants the number of
restricted stock units (“RSUs”) listed above to the Participant, on the terms
and conditions hereinafter set forth. This grant is made pursuant to the terms
of the Talen Energy 2015 Stock Incentive Plan (the “Plan”), which Plan, as
amended from time to time, is incorporated herein by reference and made a part
of this Agreement. Each RSU represents the unfunded, unsecured right of the
Participant to receive a Share on the date(s) specified herein. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan.
2. Vesting/Form and Timing of Issuance or Transfer. (a) Subject to the
Participant’s continued Employment with the Company and its Affiliates through
the second anniversary of the Date of Grant (the “Vesting Date”) and the
Participant not engaging in any Prohibited Activity prior to the Vesting Date,
100% of the RSUs shall vest upon the Vesting Date, and the Company shall, within
30 days following the Vesting Date issue or cause there to be transferred to the
Participant the corresponding number of Shares equal to the number of Vested
RSUs. Notwithstanding the preceding sentence, 100% of the outstanding RSUs shall
vest upon (i) a Change in Control or (ii) the Participant’s termination of
Employment due to death or Disability (each of the events described under clause
(i) and (ii) being an “Acceleration Event”). The Shares underlying any portion
of the RSUs that vest in accordance with the preceding sentence shall be
delivered to the Participant within 30 days following the occurrence of the
Acceleration Event. In the event that the Participant engages in any Prohibited
Activity prior to the Vesting Date, all Unvested RSUs held by Participant
pursuant to this Restricted Stock Unit Agreement will be immediately forfeited
without consideration. Upon the Participant’s termination of Employment with the
Company or any Affiliate for any reason other than due to an Acceleration Event,
all RSUs that did not become vested on or prior to such date shall immediately
terminate and be forfeited without consideration and no Shares shall be
delivered hereunder. (b) Upon the issuance or transfer of Shares in accordance
with Section 2(a) of this Agreement, the number of RSUs equal to the number of
Shares issued or transferred to the Participant, along with the number of RSUs
equal to the number of Shares withheld by the Company to satisfy any applicable
tax withholding obligations under Section 9, shall be extinguished. (c) For
purposes of this Agreement: (i) “Prohibited Activity” shall mean any of the
following: (x) Participant’s sale or transfer of Participant’s Purchased Shares
(as defined below) to a third party prior to the



--------------------------------------------------------------------------------



 
[exhibit101talencompanyma002.jpg]
2 Vesting Date, (y) Participant’s transfer of any Purchased Shares into or out
of the brokerage account designated by the Company prior to the Vesting Date, or
(z) Participant’s entering into hedging or similar transactions with any
Purchased Shares or holding such Purchased Shares in margin accounts; provided,
however, that clauses (x) and (y) shall not be deemed to be violated as a result
of any transfer that occurs by will or by the laws of descent and distribution,
or, subject to the Committee’s approval, to a trust or estate planning vehicle
for the benefit of the Participant’s immediate family. (ii) “Purchase Date”
shall mean the date(s) upon which the Participant purchased shares of Company
common stock on the open market on a post-tax basis as identified on Exhibit A
hereto (such shares, the “Purchased Shares”). (iii) “Unvested RSUs” shall mean,
on a given date, the number of RSUs which remain unvested. (iv) “Vested RSUs”
shall mean, on a given date, the number of RSUs which are then vested, but for
which Shares have not yet been delivered. 3. Dividend Equivalent RSUs. RSUs
shall not pay cash dividends. The Participant shall be entitled to receive
additional RSUs equal to the number of whole Shares that could have been
purchased on the date that any dividends on Shares may be paid, at the Fair
Market Value of Shares on that date, as if the dollar amount of any ordinary
dividends that are declared on Shares applied to the Shares underlying the RSUs.
All such additional RSUs shall be subject to the same terms and conditions
applicable herein to the underlying RSUs , including such RSUs becoming Vested
RSUs. Notwithstanding the foregoing, if on any date while RSUs are outstanding
hereunder the Company shall pay any extraordinary dividend on the Shares, the
Committee shall equitably adjust the outstanding RSUs pursuant to Section 10 of
the Plan. 4. No Right to Continued Employment. The granting of RSUs evidenced by
this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant. 5. No Rights of a Shareholder. The Participant shall not have any
rights as a shareholder of the Company until the Shares have been issued or
transferred to such Participant. 6. Legend on Certificates. Any Shares issued or
transferred to the Participant pursuant to Section 2 of this Agreement shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, and any applicable federal or state laws or relevant
securities laws of the jurisdiction of the domicile of the Participant, and the
Committee may cause a legend or legends to be put on any certificates
representing such Shares to make appropriate reference to such restrictions. 7.
Transferability. RSUs may not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant otherwise than by will or
by the laws of descent and distribution, and any purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance not permitted by
this Section 7 shall be void and unenforceable



--------------------------------------------------------------------------------



 
[exhibit101talencompanyma003.jpg]
3 against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. 8. Notices. Any notice under this Agreement shall
be addressed to the Company in care of its General Counsel at the principal
executive office of the Company and to the Participant at the address appearing
in the personnel records of the Company for the Participant or to either party
at such other address as either party hereto may hereafter designate in writing
to the other. Any such notice shall be deemed effective upon receipt thereof by
the addressee. 9. Withholding. The Participant shall be required to pay to the
Company or any Affiliate applicable withholding taxes with respect to any
issuance or transfer under this Agreement or under the Plan, and the Company or
any Affiliate shall have the right and is hereby authorized to withhold from any
issuance or transfer due under this Agreement or under the Plan or from any
compensation or other amount owing to the Participant an amount in respect of
such withholding taxes, and to take such action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes. 10. Choice of Law. THE INTERPRETATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. 11. RSUs Subject to
Plan. By entering into this Agreement, the Participant agrees and acknowledges
that the Participant has received and read a copy of the Plan and agrees that
all RSUs and Shares received in respect of RSUs are subject to the Plan. The
terms and provisions of the Plan, as may be amended from time to time, are
hereby incorporated by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms of the Plan will govern and prevail. 12. Modifications. Notwithstanding
any provision of this Agreement to contrary, the Company reserves the right to
modify the terms and conditions of this Agreement including, without limitation,
the timing or circumstances of the issuance or transfer of Shares to the
Participant hereunder, to the extent such modification is determined by the
Company to be necessary to comply with applicable law or preserve the intended
deferral of income recognition with respect to the RSUs until the issuance or
transfer of Shares hereunder. 13. Signature in Counterparts. This Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
14. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of the Participant’s termination of employment with
the Company and its Affiliates the Participant is a “specified employee” as
defined in Section 409A of the Code and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months and one day following the Participant’s termination
of employment with the Company and its Affiliates (or the earliest date as is
permitted under Section 409A of the



--------------------------------------------------------------------------------



 
[exhibit101talencompanyma004.jpg]
4 Code) and (ii) if any other payments or other benefits due to the Participant
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the Committee, that does not
cause such an accelerated or additional tax. The Company shall use commercially
reasonable efforts to implement the provisions of this Section 14 in good faith;
provided that neither the Company, the Committee nor any of the Company’s
employees, directors or representatives shall have any liability to the
Participant with respect to this Section 14. Sincerely, Talen Energy Corporation
______________________________ Paul Farr President & Chief Executive Officer



--------------------------------------------------------------------------------



 
[exhibit101talencompanyma005.jpg]
5 Exhibit A Talen Energy 2015 Stock Incentive Plan Restricted Stock Unit
Agreement (Matching Grants on Purchased Shares) Granted to: Participant Name
SSN: SSN or I-Number Date of Award: Grant date Purchased Shares: Number of
Purchased Shares purchased Purchase Date(s): Date(s) upon which Purchased Shares
were purchased Restricted Stock Units: Number of shares granted



--------------------------------------------------------------------------------



 